                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                8:03CR152

       vs.
                                                                 ORDER
TRACY VAUGHN,

                     Defendant.


      The Government may respond to the Defendant’s Motion to Reduce Sentence

Under Section 404 of the First Step Act, ECF No. 260, on or before January 23, 2020.

The Government’s response may include (1) analysis of what weight should be given to

the Court’s findings of fact in ECF No. 97 regarding drug quantities attributable to the

Defendant, and (2) any evidence of the Defendant’s disciplinary record during his

incarceration.

      IT IS ORDERED:

      The Government may respond to the Defendant’s Motion to Reduce Sentence
      Under Section 404 of the First Step Act, ECF No. 260, on or before January 23,
      2020.


      Dated this 12th day of December 2019.
                                               BY THE COURT:
                                               s/Laurie Smith Camp
                                               Senior United States District Judge
